DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 discloses “at least one annular member, wherein an annular member is selected from” in lines 1 and 2.  It is unclear as to whether this is the same or different annular member from the “at least one annular member.”  Examiner suggests language such as, “at least one annular member, wherein the at least one annular member is selected from.” 
Claim 1 discloses “a tubular mesh” in line 5.  It is unclear as to whether this is the same flexible net or mesh as disclosed in line 3.  Examiner believes that the tubular mesh is the same flexible net or mesh that is being encircled, pinched, inverted or everted.
Claim 1 recites the limitation "the interior and/or the distal-facing concavity" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 discloses “an outer ring, band or cylinder and an inner ring, band, or cylinder” in lines 2 and 3.  It is unclear as to whether this is the same or different “rings, bands, or cylinders” as disclosed in claim 1.  Examiner suggests language such as “the one or more rings, bands, or cylinders comprises an outer ring, band or cylinder and an inner ring band or cylinder.” 
Claim 3 discloses “an annular member” in line 1. It is unclear as to whether this is the same or different annular member from the “at least one annular member” as disclosed in claim 1. 
Claim 4 discloses “an annular member” in line 2. It is unclear as to whether this is the same or different annular member from the “at least one annular member” as disclosed in claim 1. 
Claim 5 discloses “an annular member” in lines 1 and 2. It is unclear as to whether this is the same or different annular member from the “at least one annular member” as disclosed in claim 1. 
Claim 9 discloses “proximal and distal annular members” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 discloses “the proximal and distal ends of the tubular mesh” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 discloses “first configuration formed by radially constraining the proximal end of the tubular mesh with a ring, band and/or cylinder” in lines 2 and 3.  Examiner notes that claim 1 discloses the first configuration formed by encircling, pinching, inverting, and/or everting.”  It is unclear if radially constraining is in addition or instead of forming the configuration by encircling, pinching, inverting, and/or everting.  Examiner suggests language such as “wherein forming the first configuration by encircling, pinching, inverting, and/or everting further comprises radially constraining the proximal end of the tubular mesh with a ring, band and/or cylinder.”

Claim 12 discloses “the distal portion of the tubular mesh” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 discloses “first configuration formed by radially constraining the proximal end of the tubular mesh by a proximal annular member, radially constraining the distal end of the tubular mesh by a distal annular member” in lines 2-4.  Examiner notes that claim 1 discloses the first configuration formed by encircling, pinching, inverting, and/or everting.”  It is unclear if radially constraining is in addition or instead of forming the configuration by encircling, pinching, inverting, and/or everting.  
	Regarding claim 13 discloses “a proximal annular member in lines 2 and 3.  It is unclear as to whether this is the same or different annular members from the “at least one annular member” as disclosed in claim 1.  Examiner suggests language such as, “formed by radially-constraining a proximal end of the tubular mesh with the at least one annular member, the at least one annular member comprising a proximal annular member.” 
Regarding claim 13 discloses “a distal annular member in line 3.  It is unclear as to whether this is the same or different annular members from the “at least one annular member” as disclosed in claim 1.  Examiner suggests language such as, “radially-constraining a distal end of the tubular mesh with the at least one annular member, the at least one annular member comprising a distal annular member.”
Claim 13 discloses “the proximal portion of the tubular mesh” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 discloses “the distal portion of the tubular mesh” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 discloses “the concavity” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 14 discloses “radially constraining the proximal end of the tubular mesh by a proximal member” in line 2 and 3.  It is unclear as to whether the proximal member is one of the “at least one annular member”.  Examiner is interpreting the proximal member as being one of the “at least one annular member” for examination.
Claim 14 discloses “the concavity” on lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 discloses “the proximal end and distal ends of the tubular mesh” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 discloses “the distal portion of the tubular mesh” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 discloses “the proximal portion of the tubular mesh” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claims 6-8, 10 and 15-20 depend upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. US 2008/0281350.
	Regarding claims 1, Sepetka et al. discloses intrasacular aneurysm occlusion device (figures 2A-2E) comprising: at least one annular member (145, 155), wherein an annular member is selected from the group consisting of one or more rings, bands, cylinders, tubes, and catheters (annular members 145, 155 are rings or cylinders, figure 2E; paragraph 0177; or around proximal opening, figure 3C), ; a flexible net or mesh (matrix 165 or 200), wherein the flexible net or mesh has a spherical, ellipsoidal, generally- globular, hemispherical, and/or bowl-shaped first configuration when it is formed by encircling, pinching, inverting, and/or everting a tubular mesh (mesh or matrix is inverted to form a bowl shape, figure 2D, 3C) at one or more longitudinal locations using the at least one annular member (ring 145 at a proximal end and ring 155 at a proximal end, configured to help invert and form the net or mesh into the first bowl configuration, or opening at proximal end of matrix 200, figure 3E); wherein the flexible net or mesh has a radially-compressed second configuration for delivery through a catheter into an aneurysm sac (figure 2A); and wherein the flexible net or mesh is inserted and expanded within the aneurysm sac (for example, an embodiment as shown in figure 3C); and embolic members and/or embolic material which is inserted into the interior and/or the distal-facing concavity of the flexible net or mesh through one or more of the annular members (for example, embolic members 215, figure 3D).

	Regarding claim 3, Sepetka et al.  discloses wherein an annular member comprises one or more threaded or corrugated rings, bands, or cylinders (ring 145 may have internal thread to engage the catheter to place and releasably connect within the aneurysm, paragraph 0177).  
	Regarding claim 10, Sepetka et al. discloses the flexible net or mesh has a hemispherical and/or bowl-shaped first configuration (bowl shape, figures 2D, 3C).
Regarding claim 11, Sepetka et al. discloses the flexible has a single-layer hemispherical and/or bowl-shaped first configuration formed by radially-constraining the proximal end of the tubular mesh with a ring, band, and/or cylinder (matrix or net is formed and attached at ring 155 and therefore considered radially constrained at the proximal end, with bowl shaped single layer mesh or net 165, figure 2A, 2D). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1, 4, 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh US 6346117 in view of Kucharczyk et al. US 6463317.
Regarding claim 1, Greenhalgh discloses an intrasacular aneurysm occlusion device comprising: at least one member (constrictions 70, 72; column 7, lines 57-60); a flexible net or mesh 44, wherein the flexible net or mesh has a spherical, ellipsoidal, generally- globular, hemispherical, and/or bowl-shaped first configuration (figure 3) when it is formed by encircling, pinching, inverting, and/or everting a tubular mesh at one or more longitudinal locations using the at least one annular member (ends 56 and 68 are encircles or pinched together or biasing yarns 50 radially inward to pinch off openings 62, 64 and provides closures 66 and 68 to hold wire or other medium within bag or aneurysm; column 7, lines 46-62); wherein the flexible net or mesh has a radially-compressed second configuration for delivery through a catheter into an aneurysm sac (figures 4, 5; column 7, lines 15-18); and wherein the flexible net or mesh is inserted and expanded within the aneurysm sac (figure 6); and embolic members and/or embolic material which is inserted into the interior and/or the distal-facing concavity of the flexible net or mesh through one or more of the annular members (wire member 32 or other medium inserted through one of the ends into the aneurysm, column 7, lines 65-67, figure 6).  
Greenhalgh discloses a closure mechanism (biasing yarns 50 around openings 62, 64 at the ends 56, 58 to form constrictions 70 and 72), but fails to disclose the at least one annular member being selected from the group consisting of one or more rings, bands, cylinders, tubes, and catheters.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Greenhalgh with an annular member being selected from one or more rings, bands, cylinders, tubes, and catheters, as taught by Kucharczyk et al., as a known substitute in the art for proving a cinching or pinching means for closing an end of the aneurysm net or mesh.
Regarding claim 4, Greenhalgh discloses a closure mechanism which an operator uses to close an opening in an annular member after embolic members and/or material has been inserted through the opening into the flexible net or mesh (wire 32 in within lumen of catheter and extends into the aneurysm sac, fig. 6, when detached it in turn provides clotting on the wire which additionally closes opening at the aneurysm neck, column 9, lines 25-41).
Regarding claim 6, Greenhalgh discloses wherein the flexible net or mesh has a spherical, ellipsoidal, and/or generally- globular first configuration (figure 3).  
Regarding claim 7, Greenhalgh discloses the flexible net or mesh having a single-layer spherical ellipsoidal and/or general globular first configuration (figures 3, 6, single layer bag 42).
	Regarding claim 15, Greenhalgh discloses the embolic members and/or material comprises one or more longitudinal metal coils (platinum wire 32 or stent 78; formed of a .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh US 6346117 in view of Kucharczyk et al. US 6463317 as discussed above, and further in view of Stephens et al. US 2004/0254625.
Regarding claim 5, Greenhalgh and Kucharczyk et al. disclose the occlusion device essentially as claimed, wherein embolic members enter into the net or mesh through the opening, and fail to exit the net or mesh, but fails to further comprises a one-way valve in the opening in an annular member.  
Stephens et al. teaches an inflatable implant for use in an aneurysm (paragraph 0001), the implant having a proximal opening 104, the opening having a closure or valve 108 (figure 1C) for holding the filler within the bladder or implant 106 (paragraph 0062).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Greenhalgh and Kucharczyk et al. with a closure mechanism within the proximal opening, such as a valve, and as taught by Stephens et al., as a known substitution in the art for closing an opening and maintaining a filler material or embolic materals within a bladder, bag, net or mesh. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh US 6346117 in view of Kucharczyk et al. US 6463317 as discussed above, and further in view of Rhee et al. US 5324775.

Rhee et al. teaches a coating used to coat implants, meshes or tubes which may be administered to an aneurysm in order to further treat aneurysm (column 2, line 66- column 3, line 1; column 27, lines 40-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide a double layer, or coated mesh, to provide additional compositions for treating an aneurysm.

Claims 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 as discussed above, and further in view of Rhee et al. US 5324775.
	Regrading claims 9, 12-14, Sepetka et al. discloses an occlusion device essentially as claimed, but fails to disclose a double layer spherical ellipsoidal, and/or generally globular first configuration formed by radially constraining a mid-section of the tubular mesh and everting the proximal portion of the tubular mesh over the distal portion of the tubular mesh, radially constraining the proximal end of the tubular mesh by a proximal annular member, radially constraining the distal end of the tubular mesh by a distal annular member, and inverting the distal portion of the tubular mesh into the concavity of the proximal portion of the tubular mesh. inverting the distal portion of the tubular mesh into the concavity of the proximal portion of the tubular mesh.   Examiner notes that the “tubular mesh” is not positively claimed in claim 1.  Therefore, the limitations regarding forming the tubular mesh by proximally ‑by‑process claim, which are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.2.    
Sepetka et al. fails to disclose the double-layer configuration.
 Rhee et al. teaches a coating used to coat implants, meshes or tubes which may be administered to an aneurysm in order to further treat aneurysm (column 2, line 66- column 3, line 1; column 27, lines 40-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide a double layer, or coated mesh, to provide additional compositions for treating an aneurysm.
	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 as discussed above, and further in view of Greenhalgh US 2005/0277978.
Sepetka et al. discloses the occlusion device essentially as claimed as discussed above, including embolic members 215 (figure 3D) but fails to explicitly disclose the members being a longitudinal mesh ribbon or longitudinal polymer strands.
	Greenhalgh discloses treatment of a vascular aneurysm comprising embolic members, the members including longitudinal mesh ribbons (figures 3, 4; paragraph 0020), the material comprising one or more longitudinal polymer strands (paragraph 0023), for filling an aneurysm space.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sepetka et al. with longitudinal mesh ribbon embolic members , polymer strands, as taught by Greenhalgh and known in the art for a substitution of embolic members for filling an aneurysm. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 as discussed above, and further in view of Green, Jr. et al. US 6238403.
Sepetka et al. discloses the occlusion device essentially as claimed as discussed above, including embolic members 215 (figure 3D) but fails to explicitly disclose the members being a string of pearls embolic strand, wherein a string of pearls embolic strand is a plurality of embolic beads or other embolic masses connected by a longitudinal wire, filament, string, cord, yarn or thread, the embolic members are a plurality of hydrogel pieces or microsponges.
Greene, Jr. et al. discloses an embolic member comprising string of pearls embolic strand, wherein a string of pearls embolic strand is a plurality of embolic beads or other 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sepetka et al. with a string of pearls embolic strand is a plurality of embolic beads or other embolic masses connected by a longitudinal wire, filament, string, cord, yarn or thread, the embolic members are a plurality of hydrogel pieces or microsponges, , as taught by Greene, Jr. et al. and known in the art for a substitution of embolic members for filling an aneurysm.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 as discussed above, and further in view of Sawhney US 6152943.
Sepetka et al. discloses the occlusion device essentially as claimed as discussed above, including embolic members 215 (figure 3D) but fails to explicitly disclose the members comprising a liquid or gel which congeals after delivery into the flexible net or mesh.
Sawhney teaches a material for filling an aneurysm (figure 5A), the material comprising a solution that forms a hydrogel when mixed together (column 11, lines 23-25), the components comprising two or more liquid components to form the hydrogel implant in situ (column 1, lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/             Examiner, Art Unit 3771   
/DIANE D YABUT/             Primary Examiner, Art Unit 3771